Title: To Benjamin Franklin from Dumas, 4 February 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur
Lahaie 4e. Fevr. 1780
Les Etats d’Hollde. ont enfin pris la Résolution finale & unanime, de comprendre sous leurs Convois les Bois de Construction, & d’annoncer à la Cour de Londres qu’on protegera le Commerce de la Rep. dans toute l’étendue des Traités. Comme cette Résolution annulle toutes celles de L.H.P. qui, sans se relâcher sur le droit, limitoient de fait, antérieurement, ces Convois, on va l’envoyer dans les Provinces respectives, pour que les Etats-généraux puissent l’adopter aussi; Et le St—— [Stadholder] ayant promis positivement son influence, on espere de pouvoir regarder cette affaire comme décidée. Quant à notre ami et à moi, nous croyons que ce qu’on vient de faire on ne l’a fait que par nécessité, parce qu’on ne pouvoit plus faire autrement, & que l’Anglomanie regne toujours au fond du coeur. Mais qu’importe après tout? Il y aura toujours un grand point de gagné. Il faudra donner des Convois plus respectables; & si les Anglois persistent à les insulter & attaquer (ce dont je doute s’ils ont encore un grain de bon sens) ils forceront la rep., malgré l’Anglomanie, à se brouiller tout de bon avec eux.
En réponse à l’honneur de la vôtre du 24 Janv. j’aurai soin dans une de mes premieres Lettres d’envoyer le remede à l’inconvenient que Mr. Bancroft craint pour certain papier que je lui avois adressé.— J’ai reçu le Paquet contenant le plan du Traité. J’en fais faire quelques copies, pour les avoir prêtes quand il sera à propos. Ceux d’Amst. l’approuvent & voudroient le faire conclure aujourd’hui plutôt que demain: mais ils ne voient pas jour encore à le proposer à la République avec succès; & de manquer le coup feroit un mauvais effet. S’il se présente la moindre apparence à reussir, soyez sûr, Monsieur, que je la saisirai.
Il y a à Amsterdam un Mr. Quilon, Quelon ou Guilon. Il s’est donné auprès de notre Ami, & auprès d’un autre personnage distingué d’Amsterdam, pour être Amiral des Etats-Unis. Il est natif de Rotterdam, établi, si je ne me trompe, en Caroline, parle Hollandois, & je l’ai vu chez Mr. De Neufville. Notre Ami lui a dit, & à moi aussi, de nous ouvrir l’un à l’autre. J’ai répondu ne savoir si les Etats-Unis avoient nommé des Amiraux, c’est-à-dire une qualité dans leur Marine supérieure à celle de Commodore; que je serois charmé d’être utile à Mr. Guilon comme Américain, s’il avoit besoin de mes services; mais que je ne pouvois point l’admettre dans des secrets qui m’étoient confiés, à moins que Mr. Guilon ne me produisît un ordre de votre part, & que je vous en écrirois. Il m’a prié alors de ne le point nommer ni commettre. Je soupçonne quelque commencement d’intrigue, semblable à celle de Mr. W—— L—— qui a été aussi dernierement à Amst. (ainsi que Mr. Izard) & qui est présentement à Bruxelles. Mais de pareils essais ne sauroient aboutir à rien présentement, qu’à compromettre la dignité des Etats-Unis. J’ai demandé à notre Ami si Mr. Guilon avoit produit des créances ou autres documens de ce dont il se qualifie. Il n’a su que me répondre. Comme il ne l’a vu qu’une fois, j’ai compris qu’il ne m’en parloit que sur ce que l’autre personne, avec qui Mr. Guilon est plus lié, lui en avoit dit.
Je suis, Monsieur, avec un très respectueux attachement, Votre très-humble & très-obéissant serviteur
Dumas
Passy à S.E. M. B. Franklin
 Addressed: à Son Excellence / Monsieur B. Franklin, Esqr. / Min. Plenipe. des Etats-Unis / &c. / Passy./.
Notation: Dumas la haie Feb. 4. 80
